 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Arizona Health Care Cost Containment              No. CV-17-04462-PHX-DJH
     System,
10                                                     ORDER
                    Plaintiff,
11
     v.
12
     Centers For Medicare and Medicaid
13   Services, et al.,
14                  Defendants.
15
16          This matter is before the Court on an appeal by Plaintiff, Arizona Health Care Cost
17   Containment System (“AHCCCS”), against Defendants, the United States Department of
18   Health and Human Services, by and through its Centers for Medicare and Medicaid
19   Services, and the Secretary of the United States Department of Health and Human Services,
20   in his official capacity (collectively “HHS”). AHCCCS is appealing from a decision by
21   the Health and Human Services Departmental Appeals Board disallowing $11,716,850 in
22   federal financial participation for claimed school-based administrative costs. (Doc. 1).
23          AHCCCS filed an Opening Brief (Doc. 30), HHS submitted an Answering Brief
24   (Doc. 34), and AHCCCS filed a Reply Brief (Doc. 35).
25          I.     Background
26          Under the Social Security Act, states are eligible to receive federal reimbursement,
27   referred to as “federal financial participation,” for school-based administrative activities
28   that support Medicaid-eligible school children under the Individuals with Disabilities
 1   Education Act. (Doc. 17-3 at 1-3). For the period between January 2004 and September
 2   2008, AHCCCS claimed $30,584,822 as federal financial participation for school-based
 3   administrative activities (Doc. 17-3 at 4); this amount was originally fully paid to AHCCCS
 4   (Doc. 30 at 8).
 5          In October 2008, the Health and Human Services Office of the Inspector General
 6   informed AHCCCS that it was conducting an audit of Arizona’s contingency fee payment
 7   arrangements with consultants for claiming school-based administrative costs; in March
 8   2011, the objective of the audit was “revised” to focus on AHCCCS’s actual claims for
 9   school-based administrative costs.     (Doc. 17-5 at 109-110; Doc. 17-5 at 143-144).
10   Following these audits, the Office of the Inspector General disallowed $11,716,850 in
11   federal funding for claimed school-based administrative costs. (Doc. 17-5 at 152). It
12   disallowed $6,295,139 of this amount based upon AHCCCS’s data-collection method for
13   school-based administrative costs.    (Doc. 17-5 at 152, 163-166).       It disallowed the
14   remaining $5,421,711 because it found that AHCCCS failed to maintain all needed claim
15   substantiation documents for the first quarter of 2004 and the second quarter of 2005. (Doc.
16   17-5 at 152, 161-163). AHCCCS appealed this decision to the Department of Health and
17   Human Services Departmental Appeals Board (the “Appeals Board”), which affirmed.
18   (Doc. 17-3 at 1-26).
19          This Order will first discuss relevant context, including the applicable terms of the
20   2003 Claiming Guide, which provided guidance to states regarding submitting claims for
21   federal financial participation of school-based administrative costs; AHCCCS’s approach
22   to documenting the amounts requested for federal financial participation of school-based
23   administrative costs; the audits of AHCCCS’s claims; and the administrative review
24   process in this matter. This Order will next address whether the Appeals Board properly
25   disallowed $6,295,139 based upon AHCCCS’s data-collection methodology. Finally, this
26   Order will address whether the Appeals Board properly disallowed $5,421,711 for
27   AHCCCS’s failure to fully substantiate its claims during the 2011 audit.
28   …


                                                -2-
 1             A. The Claiming Guide
 2         In a May 2003 publication, the Centers for Medicare and Medicaid Services
 3   (“CMS”) issued a Medicaid School-Based Administrative Claiming Guide (the “Claiming
 4   Guide”) (Doc. 17-5 at 1-61). The Claiming Guide outlines acceptable methods for
 5   accurately assessing time spent on administrative activities. (Doc. 17-5 at 44). It noted
 6   that “one of the most commonly used sampling methodologies for time studies is random
 7   moment sampling” (“RMS”) and that the “RMS method represents an acceptable method
 8   for accurately assessing the time spent on administrative activities.” (Doc. 17-5 at 44).
 9   The Claiming Guide acknowledged that there was some flexibility in the sampling
10   methodology, but stated that the methodology must remain statistically valid and that the
11   methodology must be acceptable to CMS:
12         Flexibility is afforded within the bounds of statistical validity. However, the
           validity and reliability of the sampling methodology must be acceptable to
13         CMS. That is, the state must include details of how its time study
           methodology will be validated.
14
15   (Doc. 17-5 at 45).
16         The Claiming Guide next addressed the use of over-sampling and non-responses in
17   the time study methodology. (Doc. 17-5 at 45). Although it recognized that oversampled
18   responses are sometimes substituted for responses that were not received, it cautioned
19   against substituting oversampled responses for completed responses when there were few
20   reported Medicaid activities:
21         To ensure an adequate number of responses, many schools oversample
           and/or factor in a non-response rate in their time study methodology. Under
22         this methodology, oversampled responses are sometimes substituted for
           responses not received. However, oversampled responses should not be
23         substituted for completed responses in which there are no or few reported
           Medicaid activities in order to increase the Medicaid reimbursable portion of
24         the claim. No completed responses should be deleted or ignored.
25   (Doc. 17-5 at 45).
26         Finally, with respect to claiming methodology, the Claiming Guide indicated that it
27   is potentially problematic for employees who do not perform many Medicaid activities to
28   fail to complete the time-study; in order to avoid such problems, non-responses must be


                                                -3-
 1   coded to non-Medicaid time study codes:
 2            Another potential problem is employees who are instructed to not complete
              the time study if they typically do not perform many Medicaid activities. To
 3            avoid this, all non-responses should be coded to non-Medicaid time study
              codes.
 4
     (Doc. 17-5 at 45 (emphasis added)).
 5
                 B. Arizona’s Approach
 6
              In a January 2004 document entitled, “Medicaid Administrative Claiming Program
 7
     Guide; DRAFT – Pending CMS Approval,” AHCCCS described its proposed methodology
 8
     for collecting the sampling to establish the amount of time spent on administrative
 9
     activities. (Doc. 17-5 at 63-73). The proposed methodology stated that forms would be
10
     marked invalid if they contained missing or inaccurate information or if the form was not
11
     approved; invalid forms would then be removed from the sample pool of observation
12
     forms:
13
              Forms that cannot be validated, due to missing or inaccurate information, or
14            failure [to] return the updated form will be marked invalid. Once all invalid
              forms have been extracted from the sample pool of observation forms, all
15            valid forms are included in the tabulation.
16   (Doc. 30 at 12; Doc. 17-5 at 72-73).
17            On March 23, 2004, via e-mail, AHCCCS submitted its proposed claiming plan for
18   the Medicaid School-Based Program for CMS’s review and approval. (Doc. 17-5 at 100).
19   The transmittal e-mail stated that “[t]he guide has been prepared in accordance with the
20   CMS May 2003 Guide and in response to AHCCCS’[s] change of contractor.” (Doc. 17-
21   5 at 100). Apparently not hearing back from CMS regarding the proposed plan, AHCCCS
22   e-mailed CMS in November 2004; AHCCCS asked whether there was “any information
23   regarding the status of the AHCCCS claiming guide review/approval process.” (Doc. 17-
24   5 at 99). In response, Kenneth Adams of CMS indicated possible, but not official, approval
25   of the plan, based upon AHCCCS’s representation that the plan was consistent with the
26   Claiming Guide:
27            I forwarded Arizona’s School-Based Admin claiming plan to CO1 right after
              I received it from you on March 23, 2004. I have not heard from CO and
28
     1
         The record is unclear regarding the identity of “CO.”

                                                  -4-
 1           confess I also have not had an opportunity to review it closely – but other
             staff indicated it looks good, but they have a few questions;
 2
             Until such time as we formally approve AHCCCS’[s] plan we are relying on
 3           your statement in the transmittal e-mail that says AHCCCS’s program was
             prepared in accordance with the May 2003 CMS guide.
 4
 5   (Doc. 17-5 at 99). CMS never approved or disallowed AHCCCS’s 2004 proposed plan,
 6   which remained in place until AHCCCS modified the plan in May 2008. (Doc. 17-5 at
 7   107).
 8           AHCCCS made the May 2008 modification in response to an April 22, 2008,
 9   recommendation by its contractor, Maximus. In its recommendation, Maximus noted that,
10   although the Claiming Guide was “arguably . . . contrary” to “other federal guidance”
11   regarding non-responses, “AHCCCS treats ‘non-responses’ differently than the CMS
12   Guide requires.’” (Doc. 17-5 at 103, 107).
13                C. AHCCCS Claims Audits–Sampling Errors and Unretained Documents
14           On October 20, 2008, the Health and Human Services Office of the Inspector
15   General (the “OIG”) notified AHCCCS that it intended to audit AHCCCS’s contingency
16   fee agreements with consultants for claiming school-based administrative costs (the “2008
17   audit”). (Doc. 17-5 at 109-110). The specific stated objectives were to:
18           determine the (1) extent to which the Arizona Health Care Cost Containment
             System (AHCCCS) has contracted with consultants through contingency fee
19           payment arrangements and (2) impact of these arrangements on the
             submission of improper claims to the Federal Government.
20
     (Doc. 17-5 at 109). The audit period was from January 1, 2004, through June 30, 2008.
21
     (Doc. 17-5 at 109). An attachment to the notification letter detailed the documents
22
     requested.    (Doc. 17-5 at 111-112).    Examples of the requested documents include
23
     AHCCCS policies regarding school-based administrative claims and copies of contracts
24
     between AHCCCS and Maximus. (Doc. 17-5 at 111-112). The 2008 audit also requested
25
     “Quarterly amount claimed by AHCCCS for Federal financial participation for Medicaid
26
     school-based administrative expenditures (in an Excel file).” (Doc. 17-5 at 112). The 2008
27
     audit notification letter further stated that, “we will also need access to additional
28
     documents and records”; the letter did not specify which additional documents and records


                                                  -5-
 1   would be needed. (Doc. 17-5 at 109).
 2          The OIG issued a second intent to audit notification letter to AHCCCS on March
 3   11, 2011 (the “2011 audit”). (Doc. 17-5 at 143-144). The “purpose” of that letter was to
 4   notify AHCCCS of the OIG’s “intention to conduct an audit of Medicaid school-based
 5   administrative costs claimed by the State of Arizona.” (Doc. 17-5 at 143). The stated
 6   objective was to “determine whether [AHCCCS] claimed Medicaid administrative costs
 7   for the school-based program in accordance with Federal regulations and guidance.” (Doc.
 8   17-5 at 143). The letter then linked the school-based administrative costs audit to the
 9   October 2008 audit of AHCCCS’s contingency fee agreements with consultants for
10   claiming school-based administrative costs:
11          We initially started this review as part of a nationwide survey of Medicaid
            contingency fee payment arrangements. . . . After discussion with Centers
12          for Medicare & Medicaid Services officials and OIG management, we have
            revised our objective to focus on AHCCCS’[s] claiming of Medicaid
13          administrative costs for the school-based programs.
14   (Doc. 17-5 at 143).
15          In a January 2013 Report, the OIG disallowed $11,716,850 from the $30,545,822
16   that AHCCCS claimed as the Federal share of school-based administrative costs. (Doc.
17   17-5 at 152). The OIG found that $6,295,139 of this amount was unallowable based upon
18   AHCCCS’s Random Moment Time Sampling method. (Doc. 17-5 at 152). The OIG
19   determined that AHCCCS “inappropriately discarded sample items when calculating the
20   statewide Medicaid percentages.” (Doc. 17-5 at 152). The OIG reasoned that AHCCCS
21   reduced the sample size when it discarded items; the reduced sample size resulted in higher
22   Medicaid percentages, which therefore increased the amount of Federal reimbursement.
23   (Doc. 17-5 at 164).
24          The OIG disallowed the remaining $5,421,711 because, for two out of the nineteen
25   quarters considered—the first quarter of 2004 and the second quarter of 2005—AHCCCS
26   did not maintain documentation to support “(1) the universes of total available moments in
27   time and RMTS participants and/or (2) the sample of random moments for selected
28   participants.” (Doc. 17-5 at 152). In reaching this conclusion, the OIG stated that


                                                -6-
 1   AHCCCS provided copies of completed observation forms,2 but “did not provide data files
 2   to support the sample universe determination and the sample selection.” (Doc. 17-5 at
 3   162). The OIG stated that, without the files, it could not determine whether the provided
 4   observation forms were for the sample items selected for those two quarters. (Doc. 17-5
 5   at 163). As a result, the OIG disallowed all claimed reimbursement for the first quarter of
 6   2004 and the second quarter of 2005. (Doc. 17-5 at 161-163).
 7             D. The Administrative Review Process
 8          On March 4, 2013, AHCCCS responded to the OIG report, disagreeing with the
 9   recommendation that AHCCCS refund $11,716,850 in federal reimbursement for school-
10   based administrative costs. (Doc. 17-5 at 179-180). By letter dated October 20, 2016,
11   HHS formally disallowed the $11,716,850 in claimed federal financial participation for
12   school-based administrative costs. (Doc. 17-5 at 182-187). AHCCCS submitted a Request
13   for Reconsideration to the Secretary of the Department of Health and Human Services on
14   December 14, 2016.      (Doc. 17-5 at 189-201).      In its Request for Reconsideration,
15   AHCCCS: (1) argued that the disallowance for purported methodological issues was
16   “unfounded and unfair” because it was based upon AHCCCS’s lack of explicit
17   methodology (Doc. 17-5 at 194), and (2) acknowledged that Maximus “was unable to
18   provide the supporting documentation” for the two quarters at issue, but argued that
19   disallowing the entire amount claimed was “unreasonable and unduly punitive” (Doc. 17-
20   5 at 193). On February 14, 2017, CMS issued its decision on AHCCCS’s request for
21   reconsideration. (Doc. 17-5 at 204-205). CMS affirmed the disallowance. (Id.).
22          AHCCCS filed a Notice of Appeal with the Department of Health and Human
23   Services on April 3, 2017. (Doc. 17-5 at 207-208). On October 2, 2017, the Appeals Board
24   issued its decision. (Doc. 17-3 at 1 – 26). The Board upheld the $11,716,850 disallowance.
25   (Doc. 17-3 at 1).
26          AHCCCS now asks this Court to reverse the Departmental Appeals Board decision
27
     2
       For the first quarter of 2004, AHCCCS provided copies of 3,559 filled-out observation
28   forms and, for the second quarter of 2005, AHCCCS provided copies of 3,730 filled-out
     observation forms. (Doc. 17-5 at 162-163).

                                                -7-
 1   and set aside the disallowances that were upheld by that decision. (Doc. 1). Based upon
 2   the parties’ Stipulation (Doc. 10), this Court ordered that, as an administrative appeal, this
 3   case is excluded from the Mandatory Initial Discovery Pilot and that no discovery would
 4   be conducted. (Doc. 11).        AHCCCS filed an Opening Brief (Doc. 30), HHS filed an
 5   Answering Brief (Doc. 34), and AHCCCS filed a Reply Brief (Doc. 35)
 6          II.     Discussion
 7                A. Standard of Review
 8          This Court reviews the HHS Departmental Appeals Board decision under the
 9   Administrative Procedure Act (the “APA”), 5 U.S.C. § 551 et seq. Under the APA, the
10   reviewing court shall “hold unlawful and set aside agency action, findings, and conclusions
11   found to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
12   with law.” 5 U.S.C. § 706(2)(A). The agency’s decision is “presumptively valid; the
13   plaintiff bears the burden of showing otherwise.” Texas Tech Physicians Assocs. v. United
14   States Dep’t of Health and Human Services, 917 F.3d 837, 844 (5th Cir. 2019).
15          The Court must defer to agency regulations that present a reasonable interpretation
16   of an ambiguous statute. Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc.,
17   467 U.S. 837, 842-44 (1984). An agency’s interpretation of its own regulation is similarly
18   entitled to deference. Auer v. Robbins, 519 U.S. 452, 461 (1997). However, agency
19   interpretations that “lack the force of law,” such as those in opinion letters, policy
20   statements, agency manuals, and enforcement guidelines, “do not warrant Chevron-style
21   deference.” Christensen v. Harris County, 529 U.S. 576, 587 (2000). Such interpretations
22   are “‘entitled to respect’ . . ., but only to the extent that those interpretations have the ‘power
23   to persuade.’” Id. (internal citations omitted).
24                B. Disallowance Based Upon Reporting Method
25          The Appeals Board upheld the $6,295,139 sampling methodology disallowance
26   because “CMS did not unreasonably interpret the [Claiming Guide] after the fact” and
27   because “Arizona discarded responses when the [Claiming Guide] then in effect did not
28


                                                    -8-
 1   specifically permit such action and without CMS approval.”3 (Doc. 17-3 at 16). AHCCCS
 2   argues that this Court should reverse this disallowance because the disallowance rationale
 3   was based on an unannounced and subjective standard that CMS has not always applied;
 4   because CMS failed to provide a reasoned basis for the disallowance; and because
 5   AHCCCS should have been permitted to rely on its proposed methodology in light of
 6   CMS’s failure to notify AHCCCS that the methodology was not acceptable. (Doc. 30 at
 7   12-25). In response, HHS states that this Court should uphold the disallowance because
 8   the Claiming Guide required AHCCCS to include non-responses in its sample and because
 9   CMS never approved the sampling methodology. (Doc. 34 at 8-12). As explained below,
10   the Court affirms this disallowance because, based upon the administrative record, the
11   Appeals Board decision was not arbitrary, capricious, an abuse of discretion, or otherwise
12   not in accordance with the law.
13          The Claiming Guide was provided to state agencies and schools to explain the
14   acceptable process and methodology for claiming federal reimbursement for school-based
15   administrative costs. Specifically, the Claiming Guide stated that its purpose was to
16   “inform schools, state Medicaid agencies, and other interested parties on the appropriate
17   methods for claiming federal reimbursement for the costs of Medicaid administrative
18   activities performed in the school setting.” (Doc. 17-5 at 5). The Claiming Guide further
19   noted that “[s]tate Medicaid Agencies are responsible for ensuring . . . that claims are
20   submitted to CMS in conformance with such requirements.” (Doc. 17-5 at 6). Finally, the
21   Claiming Guide stated that it “does not supersede any statutory or regulatory
22   requirements.” (Doc. 17-5 at 6). Instead, “it clarifies and consolidates CMS’[s] guidance
23   on how to meet these statutory and regulatory requirements and explains the application of
24   such requirements in the context of current practices.” (Doc. 17-5 at 6).
25          Regarding capturing the time for administrative Medicaid costs, the Claiming Guide
26   required states to “develop an allocation methodology that is approved” by HHS. (Doc.
27   3
       The Appeals Board also affirmed the $6,295,139 sampling methodology disallowance
     because it found that Arizona failed to demonstrate that it actually interpreted the Claiming
28   Guide language to mean that it could exclude non-responses without obtaining approval
     from CMS (Doc. 17-3 at 12-15).

                                                 -9-
 1   17-5 at 12). Different methodologies could be used, including random moment sampling,
 2   contemporaneous time sheets, or other “quantifiable measures of employee effort.” (Doc.
 3   17-5 at 12). Regardless of the time study method used, the study had to reflect “all of the
 4   time and activities (whether allowable or unallowable under Medicaid) performed by
 5   employees participating in the Medicaid administrative claiming program.” (Doc. 17-5 at
 6   12 (emphasis in original)).
 7          Although the Claiming Guide provided for some “flexibility” in terms of claiming
 8   methodology, there were express limitations on that flexibility: first, the sampling
 9   methodology had to be “within the bounds of statistical validity”; second, “the validity and
10   reliability of the sampling methodology must be acceptable to CMS.” (Doc. 17-5 at 45).
11   Other limitations included that “[n]o completed responses should be deleted or ignored”
12   and that “all non-responses should be coded to non-Medicaid time study codes.” (Doc. 17-
13   5 at 45).
14          AHCCCS takes issue with this final limitation requiring all non-responses to be
15   coded to non-Medicaid time study codes. It argues that it rightfully believed that it was
16   acceptable to exclude non-responses based upon the language of the Claiming Guide, as
17   well as past practices, and that its belief was justifiable because it timely communicated its
18   plan to CMS, which never suggested that the plan was unacceptable. (Doc. 30 at 21). The
19   Appeals Board rejected this argument, reasoning that AHCCCS’s proposed plan did not
20   conform to the Claiming Guide because its proposal excluded “certain types of responses
21   considered invalid” and “essentially sought approval to deviate from the general rule of
22   including all responses.” (Doc. 17-3 at 17). The Appeals Board further found that the
23   Claiming Guide could be interpreted to permit the exclusion of non-responses, but only
24   “with an approved protocol to support it.” (Doc. 17-3 at 16 (emphasis added)). Because
25   CMS never approved the plan and because the plan excluded certain non-responses, the
26   Appeals Board concluded that the claims were “properly disallowed for improperly
27   excluding non-responses or incomplete or inaccurate responses.” (Doc. 17-3 at 19). This
28   Court agrees.


                                                 - 10 -
 1          First, when looking at the language of the Claiming Guide, AHCCCS’s program
 2   was not prepared in accordance with the Guide. Under the Claiming Guide, the default for
 3   incomplete forms was to include the form as non-Medicaid: “Another potential problem is
 4   employees who are instructed to not complete the time study if they typically do not
 5   perform many Medicaid activities. To avoid this, all non-responses should be coded to
 6   non-Medicaid time study codes.” (Doc. 17-5 at 45 (emphasis added)). Under AHCCCS’s
 7   plan, however, if there was a problem with a form, the default was to exclude the form
 8   from consideration. The plan stated that forms would be marked invalid if there was
 9   missing information, inaccurate information, or a failure to return the form; these “invalid
10   forms” would then be “extracted from the sample pool of observation forms.” (Doc. 17-5
11   at 72-73). In other words, if a form was not returned, was missing information, or contained
12   inaccurate information, that form would be excluded from the tabulation. After those
13   invalid forms were excluded, the remaining valid forms would be used for the tabulation.
14   (Doc. 17-5 at 72-73). Therefore, AHCCCS’s methodology of excluding invalid forms
15   contradicts the Claiming Guide’s express language.
16          Second, CMS did not approve AHCCCS’s proposed plan. AHCCCS correctly
17   states that it followed appropriate procedures by presenting CMS with the proposed plan.
18   AHCCCS similarly correctly states that CMS never disapproved the plan based on the way
19   the plan handled non-responses; lack of disapproval, however, is not approval. In the
20   communication from Kenneth Adams of CMS to AHCCCS, Mr. Adams acknowledged
21   that he had forwarded the claiming plan once he received it, that he had “not heard” back
22   about the plan, and that he has “not had an opportunity to review it closely.” (Doc. 17-5 at
23   99). While he did say that “other staff indicated it looks good,” he tempered this statement
24   with the caveat that “they have a few questions.” (Doc. 17-5 at 99). Notably, he indicated
25   that, until CMS formally approves the plan, CMS is “relying on your statement in the
26   transmittal e-mail that says AHCCCS’s program was prepared in accordance with the May
27   2003 CMS guide.” (Doc. 17-5 at 99). As discussed above, however, AHCCCS’s plan
28   directly contradicted the express language of the Claiming Guide; therefore, contrary to


                                                - 11 -
 1   AHCCCS’s representation in its transmittal email to Mr. Adams, the plan could not have
 2   been “prepared in accordance” with the Claiming Guide.
 3          Further, while the reasons for CMS’s delay in either approving or disapproving the
 4   proposed plan are unclear,4 CMS’s silence cannot be considered a concession that the plan
 5   was acceptable because the Claiming Guide stated that CMS approval was required:
 6   “Flexibility is afforded within the bounds of statistical validity. However, the validity and
 7   reliability of the sampling methodology must be acceptable to CMS.” (Doc. 17-5 at 45).
 8   Based on this language, the Appeals Board correctly found that AHCCCS was not entitled
 9   to interpret CMS’s silence as approval of its proposed plan.
10          Finally, AHCCCS suggests that it nonetheless properly used its claiming
11   methodology because some approved state methodologies, including AHCCCS’s 2010
12   plan, allow non-responses to be discarded. (Doc. 30 at 14-16). As recognized by the
13   Appeals Board, the problem with this argument is that “the parallel goals of statistical
14   validity and claim integrity” only allow exclusion of non-responses when there is “an
15   approved protocol.” (Doc. 17-3 at 16). Arizona’s revised, approved protocol is much more
16   detailed regarding non-responses than the proposed 2004 plan and therefore, as found by
17   the Appeals Board, “differs materially from the draft 2004 plan, to ensure a valid sample
18   size.” 5 (Doc. 17-3 at 18). Accordingly, because AHCCCS’s proposed plan treated non-
19   responses differently from the Claiming Guide instructions, because CMS approval was
20   required to ensure statistical validity, and because AHCCCS implemented the plan without
21   obtaining CMS approval, this Court affirms the Appeals Board’s decision disallowing
22   $6,295,139 based upon Arizona’s Random Moment Time Sampling method.
23   4
      The Appeals Board suggests that “[s]ince CMS never approved Arizona’s 2004 plan, as
     drafted, it is reasonable to infer that CMS had concerns or reservations” about the 2004
24   plan. (Doc. 17-3 at 18 (emphasis in original)). Further, the Appeals Board found that,
     CMS’s approval of Arizona’s modified plan “strongly suggests that CMS had concerns
25   about a matter relevant to statistical validity that the 2004 plan did not adequately or
     specifically address.” (Doc. 17-3 at 18).
26
     5
        The 2010 plan states “[Arizona] will require an 85% return rate. Non-responsive
27   moments, moments not returned or not accurately completed and subsequently resubmitted
     . . . will not be included in the results unless the return rate for valid moments is less than
28   85%. If the return rate of valid moments is less than 85%, then, non-returned moments
     will be included and coded as a non-allowable.” (Doc. 17-3 at 18).

                                                 - 12 -
 1              C. Disallowance Based Upon Failure to Retain Documentation
 2          The Appeals Board also upheld a $5,421,711 disallowance based upon AHCCCS’s
 3   failure to retain supporting claim documentation from the first quarter of 2004 and the
 4   second quarter of 2005.       It reasoned that AHCCCS improperly failed to maintain
 5   documentation to support its claims for those quarters and that, without the documentation,
 6   AHCCCS could not substantiate any of its claims for those quarters. (Doc. 17-3 at 23-25).
 7   AHCCCS asserts this Court should reverse that decision because, although underlying
 8   documents were admittedly missing at the time of the 2011 audit, AHCCCS was not
 9   required to retain those documents until the 2011 audit; therefore, according to AHCCCS,
10   the Appeals Board decision is arbitrary and capricious and should be reversed. (Doc. 30
11   at 27-29). HHS argues that the disallowance was rational because AHCCCS was obligated
12   to substantiate its claims regardless of any document retention guidelines and because, in
13   any event, AHCCCS had sufficient notice that its claims were being challenged and
14   therefore should have retained the records. (Doc. 34 at 12-14). As explained below, the
15   Court affirms this disallowance because, based upon the administrative record, AHCCCS
16   should have retained the needed supporting documentation until all audits were resolved;
17   because AHCCCS failed to retain the documents and could not substantiate its claims for
18   those two quarters, the Appeals Board decision was not arbitrary, capricious, an abuse of
19   discretion, or otherwise not in accordance with the law.
20          In general, claim documents must be retained for a minimum of three years; if there
21   is an audit of a claim, this period is extended until the audit is resolved. 42 C.F.R. § 433.32;
22   45 C.F.R. § 75.361.         The Code of Federal Regulations, regarding State Fiscal
23   Administration and Federal Matching and General Administration Provisions, provides
24   that state Medicaid agencies, as well as local agencies administering the plan, must
25   “[r]etain records for 3 years from date of submission of a final expenditure report.” 42
26   C.F.R. § 433.32(b). Likewise, regarding Post Federal Award Requirements, the Code of
27   Federal Regulations states that “[f]inancial records, supporting documents, statistical
28   records, and all other non-Federal entity records pertinent to a Federal award must be


                                                  - 13 -
 1   retained for a period of three years from the date of submission of the final expenditure
 2   report or, for Federal awards that are renewed quarterly or annually, from the date of the
 3   submission of the quarterly or annual financial report.” 45 C.F.R. § 75.361. However, if
 4   an “audit is started before the expiration of the 3-year period, the records must be retained
 5   until all litigation, claims, or audit findings involving the records have been resolved and
 6   final action taken.” 45 C.F.R. § 75.361(a); see also 42 C.F.R. § 433.32(c) (stating that
 7   agencies must “[r]etain records beyond the 3-year period if audit findings have not been
 8   resolved”).
 9          In order to determine the ending date of the three-year documentation retention
10   period for the first quarter of 2004 and the second quarter of 2005, and to therefore
11   determine whether AHCCCS was obligated to maintain the missing documentation at the
12   time of the 2011 audit, the Court must first determine the starting dates of those three-year
13   periods. Based on the record, it is unclear exactly when AHCCCS filed its claims for the
14   first quarter of 2004 and the second quarter of 2005. Pursuant to 42 U.S.C. § 1320b-2(a),
15   states must file claims “within the two-year period which begins on the first day of the
16   calendar quarter immediately following such calendar quarter.” 42 U.S.C. § 1320b-2(a).
17   Therefore, claims for the first quarter of 2004 must have been submitted by April 1, 2006,
18   and claims for the second quarter of 2005 must have been submitted by July 1, 2007. 6
19   Based upon the three-year document retention period from those dates, AHCCCS must
20   have retained the documents from the first quarter of 2004 until April 1, 2009, and must
21   have retained documents from the second quarter of 2005 until July 1, 2010.7
22          If an audit is started before the end of the three-year document retention period, the
23   records must be retained until the audit is resolved and final action has been taken. 45
24
     6
      Because AHCCCS did not submit evidence of the exact claim submission dates, the Court
25   will analyze this issue using the latest dates on which AHCCCS could have supported the
     claims.
26
     7
       CMS asserts that a five-year, not three-year, document retention policy applies based
27   upon AHCCCS’s own 2004 plan, which required Maximus to retain the time study records
     for no less than five years. (Doc. 34 at 13). Based on this Court’s decision, it is unnecessary
28   to address whether the federal three-year document retention requirement applies or
     whether the claimed internal five-year document retention policy applies.

                                                 - 14 -
 1   C.F.R. § 75.361(a) (“the records must be retained until all litigation, claims, or audit
 2   findings involving the records have been resolved and final action taken”); see also 42
 3   C.F.R. § 433.32(c) (agencies must “[r]etain records beyond the 3-year period if audit
 4   findings have not been resolved”). In the present case, the 2008 audit was initiated on
 5   October 20, 2008, which was before the end of the three-year document retention period
 6   for both the first quarter of 2004 and the second quarter of 2005. Therefore, AHCCCS was
 7   required to retain all documents related to the 2008 audit until that audit was resolved. In
 8   contrast, the 2011 audit was initiated after expiration of the three-year document retention
 9   period. Therefore, unless the 2008 audit was broad enough to encompass the missing
10   documents that were required for the 2011 audit, AHCCCS was not obligated to maintain
11   those documents beyond the three-year period. Accordingly, resolution of this issue turns
12   upon whether the 2008 audit was sufficiently broad enough to encompass the 2011 audit.
13          The Court agrees with the Appeals Board, which found that the 2008 audit notice
14   “plainly” announced that it would examine “whether federal funds were properly claimed”
15   and therefore found that the 2008 audit notice put AHCCCS on notice that it would need
16   to retain substantiating claim documentation. (Doc. 17-3 at 21-22). The stated purpose of
17   the 2008 audit was to “determine the (1) extent to which [AHCCCS] has contracted with
18   consultants through contingency fee payment arrangements and (2) impact of these
19   arrangements on the submission of improper claims to the Federal Government.” (Doc.
20   17-5 at 109 (emphasis added)). This essentially means, with respect to AHCCCS, that the
21   audit was intended to examine the contingency fee payment arrangements between
22   AHCCCS and its contractor Maximus and was intended to determine if the contingency
23   fee arrangement impacted the submission of improper claims. Attached to the audit notice
24   was a list of documentation requested in connection with the audit; those documents
25   included “Quarterly amounts claimed by AHCCCS for Federal financial participation for
26   Medicaid school-based administrative expenditures (in an Excel file).” (Doc. 17-5 at 112).
27          On March 11, 2011, the OIG presented a second audit letter to AHCCCS, this time
28   indicating that it was specifically examining the school-based administrative costs claimed


                                                - 15 -
 1   by the State of Arizona. (Doc. 17-5 at 143). In doing so, it stated that it had “revised” its
 2   prior audit to focus on the claimed administrative costs, rather than the contingency fee
 3   payments. (Id.).
 4          Although the 2008 audit did not specifically focus on the validity of the school-
 5   based administrative claims, the language of the notice letter was broad enough to put
 6   AHCCCS on notice that it needed to retain the administrative claim supporting documents
 7   until the 2008 audit was resolved.        First, the 2008 audit encompassed Arizona’s
 8   contingency fee agreements with consultants for claiming “school-based administrative
 9   costs.” (Doc. 17-5 at 109). The claims at issue are for these school-based administrative
10   costs. Second, the 2008 audit notice stated that one of its purposes was to examine the
11   impact of contingency fee arrangements “on the submission of improper claims to the
12   Federal Government.” (Doc. 17-5 at 109). When considering this language together, the
13   audit notice indicated that the audit would include school-based administrative costs and
14   would necessarily need to encompass whether claims were improperly submitted for those
15   costs. Thus, as recognized by the Appeals Board (Doc. 17-3 at 21-22), once AHCCCS
16   received the notice, it was required to retain all documents related to the audit until the
17   audit was resolved. See 45 C.F.R. § 75.361; 42 C.F.R. § 433.32(c).
18          AHCCCS suggests that it did not need to retain the documents underlying the claims
19   submissions because those documents were not included in the list of documents attached
20   to the 2008 audit notice. Instead, the notice merely asked for a spreadsheet of quarterly
21   amounts claimed by AHCCCS during the period from 2004 to 2008. (Doc. 30 at 27).
22   Although the list of items did request such a spreadsheet, the audit further stated that “we
23   will also need access to additional documents and records.” (Doc. 17-5 at 109, 112). This
24   language demonstrates that the provided list was not an exclusive list. Therefore, the 2008
25   audit letter placed AHCCCS on notice that all documents related to the audit needed to be
26   retained until that audit was resolved. Because that audit was never resolved, but was
27   instead modified into the 2011 audit, AHCCCS should have continued to maintain the
28   documents through resolution of the 2011 audit.


                                                - 16 -
 1          Finally, AHCCCS argues that, even if it had been required to maintain the missing
 2   documents, it is “unreasonable and punitive” for CMS to disallow all amounts claimed for
 3   the first quarter of 2004 and the second quarter of 2005. (Doc. 30 at 29-32). AHCCCS
 4   asks this Court to instead only permit disallowance of an amount proportionate to the
 5   percentage of claims disallowed during the 17 quarters for which AHCCCS provided the
 6   necessary supporting documentation.        (Id.).    It reasons that, because only a small
 7   percentage was disallowed from the remaining quarters, it is disproportionately punitive to
 8   disallow 100% of the claims from the two quarters in question. (Id.). The Appeals Board
 9   rejected this argument, finding that the “disallowance of [federal financial participation]
10   for failure to substantiate the claims is not intended to punish the state agency.” (Doc. 17-
11   3 at 24). Instead, the “issue is whether federal funds have been properly paid to a claimant
12   in accordance with applicable requirements.”           (Doc. 17-3 at 24).    Therefore, the
13   disallowance was based on CMS’s finding that AHCCCS could not substantiate any of its
14   claims for those two quarters because it admittedly failed to retain and to produce the
15   underlying random moment time sampling records for those quarters. (Doc. 17-3 at 25).
16   Accordingly, the Appeals Board concluded that “Arizona has not carried its burden to show
17   that the audit findings were not substantiated.” (Doc. 17-3 at 25). Finally, the Appeals
18   Board stated that, to the extent that Arizona’s request for a reduced disallowance may be
19   considered a request for equitable relief, it could not provide such relief because it is not
20   authorized to issue equitable relief. (Doc. 17-3 at 25).
21          This Court finds that, based on the record provided, the Appeals Board decision was
22   not arbitrary, capricious, an abuse of discretion, or otherwise contrary to law. As stated by
23   the OIG, and as recognized by the Appeals Board, the disallowance was based upon the
24   OIG’s inability to determine the proper amount for reimbursement because AHCCCS
25   failed to substantiate its claims for those two quarters during the audit:
26          Without these files, we could not determine whether the observation forms
            that the State agency provided were for the sample items selected for those
27          two quarters. Because the State agency was unable to provide required
            documentation of the sample universe determination and/or sample
28          selection, the Federal reimbursement for school-based administrative costs
            for those quarters was unallowable.

                                                 - 17 -
 1   (Doc. 17-5 at 163; see also Doc. 17-5 at 183-184). Therefore, because AHCCCS was
 2   obligated to maintain all required supporting documents once it had notice of the audit and
 3   because the OIG could not determine the proper claim amount without all supporting
 4   documents, the Court affirms the Appeals Board decision finding that that the $5,421,711
 5   was properly disallowed.
 6          III.   Conclusion
 7          The Court finds that the Departmental Appeals Board’s decision was neither
 8   arbitrary and capricious nor an abuse of discretion. Accordingly,
 9          IT IS ORDERED affirming the October 2, 2017, Decision of the Department of
10   Health and Human Services Departmental Appeals Board.
11          IT IS FURTHER ORDERED dismissing the administrative appeal and directing
12   the Clerk to enter judgment accordingly.
13          Dated this 14th day of February, 2020.
14
15
16                                                Honorable Diane J. Humetewa
17                                                United States District Judge

18
19
20
21
22
23
24
25
26
27
28


                                                - 18 -
